Exhibit 10.1

 

PROMISSORY NOTE

 

March 28, 2017 $35,000.00

  

FOR VALUE RECEIVED, the undersigned, AGRITECH WORLDWIDE, INC., a Nevada
corporation (“Borrower”) hereby unconditionally and irrevocably promises to pay
to the order Jonathan Kahn and Mo Garfinkle (collectively, “Holder”), at the
offices of Holder located in Chicago, Illinois, or at such other place as Holder
may designate from time to time in writing, in lawful money of the United States
of America and in immediately available funds, the amount of THIRTY-FIVE
THOUSAND DOLLARS AND 00/100 CENTS ($35,000.00) (collectively, the “Loans”), plus
interest thereon at the rate and in accordance with the terms set forth below.

 

1.           Definitions. As used in this Promissory Note (this “Note”), the
following terms shall have the following meanings:

 

Bankruptcy Code: Title 11 of the United States Code.

 

Business Day: any day other than a Saturday, Sunday or other day on which banks
in Chicago, Illinois are required to close.

 

Event of Default: any failure to pay any of the Obligations when due.

 

Governmental Body: any foreign, federal, state, municipal or other government,
or any department, commission, board, bureau, agency, public authority or
instrumentality thereof or any court or arbitrator.

 

Maximum Rate: the highest rate of interest and other charges which may be
charged by Holder or which Borrower legally may contract to pay under applicable
law.

 

Obligations: any and all indebtedness, liabilities and obligations due or to
become due, now existing or hereafter arising of Borrower to Holder under or in
connection with this Note.

 

Person: any individual, firm, corporation, limited liability company, business
enterprise, trust, association, joint venture, partnership or other entity,
whether acting in an individual, fiduciary or other capacity.

 

Principal Balance: the unpaid principal balance of this Note outstanding from
time to time.

 

2.           Interest Rate; Maximum Rate; Payments; Late Charges

 

2.1       Interest Rate. The Principal Balance shall bear interest at a rate per
annum equal to 5.00%. Interest shall be computed on the basis of a year
consisting of 365 days and charged for the actual number of days during the
period for which interest is being charged. Accrued and unpaid interest on the
Principal Balance shall be payable monthly in arrears on the last Business day
of each month in which any Obligations remain outstanding commencing on the date
such Principal Balance is disbursed hereunder.

 

2.3       Maximum Rate. Holder and Borrower intend this Note to comply in all
respects with all provisions of law and not to violate, in any way, any legal
limitations on interest and other charges. Accordingly, if, for any reason,
Borrower is required to pay, or has paid, interest on the Principal Balance or
other charges at a rate in excess of the Maximum Rate, then the interest and
other charges payable hereunder shall be deemed to be reduced, automatically and
immediately, to the Maximum Rate, the interest and other charges payable
hereunder shall be computed and paid at the Maximum Rate and the portion of all
prior payments of interest or other charges in excess of the Maximum Rate shall
be deemed to have been payments in reduction of the Principal Balance.

 



 

 

 

2.4       Principal. The Principal Balance, together with all accrued and unpaid
interest thereon, shall be repaid to Holder out of the proceeds received from
the accounts receivable of Borrower collected after the date hereof immediately
upon such receipt.

 

2.5       Application of Payments. Any payments in respect of amounts due under
this Note shall be applied first in satisfaction of any accrued and unpaid
interest, and then to the Principal Balance outstanding on a pro rata basis.

 

2.6       Expenses. Borrower promises to pay to Holder all of Holder’s
out-of-pocket costs and expenses in connection with the loan evidenced by this
Note, including Holder’s attorneys’ fees and expenses and costs of collection
(limited, in the case of the preparation of this Note, to reasonable attorneys’
fees and expenses).

 

3.           Prepayments. Borrower may prepay the Principal Balance of this
Note, in whole or in part at any time without notice, bonus or penalty.

 

4.           Miscellaneous.

 

4.1       Waivers.

 

(a)       Borrower waives presentment for payment, notice of non-payment, notice
of dishonour and notice of protest of this Note and waives any defences based
upon indulgences which may be granted by Holder to any party liable hereon.
Borrower also waives the benefits of division and discussion and the right to
assert in any action or proceeding with regard to this Note any set-offs or
counterclaims which Borrower may have.

 

(b)       Neither the extension of time for making any payment which is due and
payable under this Note at any time or times, nor the failure, delay, or
omission of Holder to exercise or enforce any of its rights or remedies under
this Note, shall constitute a waiver by Holder of its right to enforce any such
rights and remedies subsequently. The single or partial exercise of any such
right or remedy shall not preclude Holder’s further exercise of such right or
remedy or any other right or remedy.

 

4.2       Modifications. This Note may only be amended by an instrument in
writing signed by the party against whom enforcement of the change or amendment
is sought.

 

4.3       Successors and Assigns. This Note shall be binding upon Borrower and
upon Borrower’s heirs, administrators, successors and assigns, and shall inure
to the benefit of Holder and their heirs, administrators, successors and
assigns.

 

4.4       Severability. In the event that any provision hereof shall be deemed
to be invalid by reason of the operation of any law, or by reason of the
interpretation placed thereon by any court or any Governmental Body, this Note
shall be construed as not containing such provision and the invalidity of such
provision shall not affect the validity of any other provisions hereof, and any
and all other provisions hereof which otherwise are lawful and valid shall
remain in full force and effect.

 



 -2- 

 

 

4.5       Time of the Essence. Time for the performance of the Obligations under
this Note is of the essence.

 

4.6       Costs of Collection. If any suit or action is instituted or attorneys
are employed to collect this Note or any part hereof, Borrower promises and
agrees to pay all costs of collection, including all court costs and reasonable
attorneys’ fees based upon customary hourly rates and not a percentage of the
indebtedness outstanding.

 

4.7       Further Assurances. Borrower shall at all times do all such things and
provide all such reasonable assurances as may be required to consummate the
transactions contemplated by this Note, and shall provide such further documents
or instruments required by Holder as may be reasonably necessary or desirable to
effect the purpose of this Note and carry out its provisions.

 

5.           GOVERNING LAW. This Note shall be construed in accordance with and
governed by the laws and decisions of the State of Illinois.

 

6.           VENUE; JURY TRIAL. Borrower hereby agrees that all actions or
proceedings initiated by Borrower and arising directly or indirectly out of this
Note shall be litigated in either the Circuit Court of Cook County, Illinois or
in the United States District Court for the Northern District of Illinois, or,
if Holder initiates such action, in addition to the foregoing courts, any court
in which Holder shall initiate or to which Holder shall remove such action, to
the extent such court otherwise has jurisdiction. Borrower hereby expressly
submits and consents in advance to such jurisdiction in any action or proceeding
commenced in or removed by Holder to any of such courts, and hereby waives
personal service of the summons and complaint, or other process or papers issued
therein, and agrees that service of such summons and complaint or other process
or papers may be made by registered or certified mail addressed to Borrower at
the address set forth below Borrower’s signature on this Note. Borrower waives
any claim that any court having situs in Cook County, Illinois is an
inconvenient forum or an improper forum based on lack of venue. Should Borrower,
after being so served, fail to appear or answer any summons, complaint, process
or papers so served within the period of time prescribed by law after the
mailing thereof, Borrower shall be deemed in default and an order and/or
judgment may be entered by Holder against Borrower as demanded or prayed for in
such summons, complaint, process or papers. The exclusive choice of forum for
Borrower set forth in this paragraph shall not be deemed to preclude the
enforcement, by Holder, of any judgment obtained in any other forum or the
taking, by Holder, of any action to enforce the same in any other appropriate
jurisdiction, and Borrower hereby waives the right to collaterally attack any
such judgment or action. The parties hereto affirmatively waive any right to a
trial by jury.

 

[The remainder of this page is intentionally left blank]

 



 -3- 

 

 

IN WITNESS WHEREOF, this Promissory Note has been executed and delivered by
Borrower as of the date first set forth above.

 

  BORROWER:       AGRITECH WORLDWIDE, INC.,   a Nevada corporation         By:
/s/ Jonathan Kahn   Name: Jonathan Kahn   Title: Chief Executive Officer

 

  

 

Signature Page to Promissory Note

 



 

 